Cite as 2014 Ark. App. 230

                 ARKANSAS COURT OF APPEALS
                                        EN BANC
                                       No. CR-13-15


                                                  Opinion Delivered   April 9, 2014

TRACY M. STANDRIDGE                               APPEAL FROM THE BAXTER
                                                  COUNTY CIRCUIT COURT
                               APPELLANT          [NO. CR-2010-218]

V.                                                HONORABLE ROBERT M.
                                                  McCORKINDALE, JR., JUDGE

STATE OF ARKANSAS                                 PRO SE MOTIONS AND MOTION
                                                  FOR EXTENSION OF TIME MOOT;
                                 APPELLEE         CURRENT COUNSEL RELIEVED;
                                                  NEW COUNSEL APPOINTED;
                                                  BRIEFING SCHEDULE ORDERED




                                      PER CURIAM


       In 2011, a Baxter County jury convicted Tracy Standridge of violating an order of

protection, a Class D felony, in Baxter County Circuit Court case number CR 10-218. He

timely filed a notice of appeal from this conviction, and the appeal was lodged with this court

in CACR 12-23. However, due to misprision, the notice of appeal was inexplicably absent

from the record filed with the appellate court. This court dismissed the appeal in CACR

12-23 without prejudice to allow Standridge to petition this court for permission to file a

belated appeal. Standridge v. State, 2012 Ark. App. 585. Standridge subsequently filed a pro

se motion to file belated appeal and produced a record demonstrating that a timely notice of

appeal had, in fact, been filed. The Supreme Court treated the motion as a motion for rule
                                  Cite as 2014 Ark. App. 230

on the clerk to lodge the record and granted him relief. The record has now been lodged

with this court and has been assigned case number CR-13-15.

       Standridge has filed several pro se motions, including a motion to order rebriefing, to

relieve David Bowden as counsel, and to allow a handwritten brief or for appointment of an

attorney to file a brief. In our review of this matter, we note that counsel for Standridge has

suffered from significant health problems that have required him to request multiple

extensions of time to file a compliant brief—the last falling after the final filing extension

granted on March 5, 2014. For these reasons, and to expedite resolution of this matter, we

hereby remove David O. Bowden as attorney of record and appoint Paul J. Teufel, attorney

at law, to represent appellant in this appeal. Because we do this, Standridge’s pro se motions

are moot.

       We direct our clerk to set a new briefing schedule for the appeal. The record in this

case, CR-13-15, and the record in CACR 12-23, the initially dismissed appeal, will be made

available for his review in the clerk’s office.

       We note that, in filing his substituted brief, newly appointed counsel is not limited to

the arguments contained in former appellate counsel’s tendered briefs, but he should conduct

an independent review of the record and prepare a brief accordingly. In making this

statement, we express no opinion as to whether the new appeal should be on the merits or

should be made pursuant to Anders v. California, 386 U.S. 738 (1967), and Rule 4-3(k) of the

Arkansas Rules of the Supreme Court and the Court of Appeals.




                                                  2
                               Cite as 2014 Ark. App. 230

      Pro se motions and motion for extension of time moot; current counsel relieved; new

counsel appointed; briefing schedule ordered.

      Tracy M. Standridge, pro se appellant.

      Dustin McDaniel, Att’y Gen., by: Valerie Glover Fortner, Ass’t Att’y Gen., for appellee.




                                               3